TEIE   ATTOKNEY             GENERAL
                             OF      TEXAS
                             Au-       11. -
PRICE   DANIEL
‘4ITORNEYGENERAL
                                   August 22, 199

           Bon. L. A. Woods        oplnlon lo. v-889.
           state Superintendent
           Department of Education Re: The directory or mandatory
           Austin, Texas               nature of the provision In
                                       H.B. 651,'51st Leg.; that
                                       school authoritiesshould
                                       have the duty to suspend
                                       or expel members of frater-
           Dear Dr. Woods:             nltles and sororl*ies.
                     Your request for an opinion relating to Sec-
           tion 4 of B.B.:651, Aots oi the Slot Legislature,1949,
           which provides that it should bo the duty o? school au-
           thorltler to suspend or expel from school any pupil rho
           ir a member of a fraternity, sorority or secret society,
           presents the following questIon:
                        "Does this provision make It mandatory
                   that the school authority suspend or expel
                   stndentawho are membersOS iraternltlrs,
                   sororltlrsor secret sooleties,or is It dis-
                   cretloqry vlth the sohool peatom     to mu!-
                   pnd or up.1 rush rtrrdent?
                        E.B. fo. 651, Aetr ot the 51rt k ., R.S. 1949,
            ch. 429, p. 803, ir an Aot eesignod primarlfJ to prehlbit
            public wahoo1 fratomitirs, sororltisaand secret aocle-
            tlrm ir all pub110 rahmls~er this Stata, uoept anlvor-
            rltlor auP oollo 08. Se&Ion 1 of the Act prohibits such
            orgmiratlens. !I   et&Ion 2 definea suoh organlutlms to
            bo.thtso oomposed vholl or in pad ot publlo rohool pu-
            pi111or publla rohoelr g *low Dhi mnk of oolloge or dun-
            lo* college rhioh rr*okto porpmlato    tboM.lvw by taking
            ln additionalumborr -08 the psplls onrolled in such
            SCHOOL  0rith0 k816 0r the ae~irioa 0r it8 rrerber8hip
            rather than   upon the -8,  rhoior of any ?upll In the
            school who Is quallried by the ruler OS the school to
            fill the speoial aim6 of the organlaatlon. Section 3
            cleclarrsa publio rchool fraternity,sorority or secret
            society to be an organlmtlon lnlmlcal to the public good,
            and Se&Ion 4, vhloh relates directly to the question pre-
            sented, provides as Iollovr:
                      :fHon. L. A. Wooda, Page 3 (V-889)


          Thlr $8~8 a&hoi  states In conmotion with
statutes lmposlng orlmlnal sanctlons or penalties that
"the rule ha8 been stated with particular clarity that
'Where a leglslatlvoprovlslon Is followed by a penal-
ty for failure to observe It, the provl8lon 18 manda-
tory.: This may be seen as a part of the gpeT;up;r:-
lem 0s lmplled oo~oqu8no48 0r 10 lalatl0n.
laud Statutory Conrtrrrotlon(3rd 86; 1943) 110.       -
           There 18 no absolute test or lafalllble rule
by tich a ranbrtocy rtatute or provlrlon my be dlstln-
@shed from one whi.ahIs merely directory. In each
ca84 the question Is on0 of rtatutory conrtruotlonto
be judlclallydetermined aooordlng to the intent of the
Leglcllaturo frms a oonsld4rationof the entire rtatuto,
Its nature, ob dot end rubject matter, red the OMEO-
quences  that v ill~result'irama      tlcular con8tructlon.
Burton v. lct3ulre 3 S.W.24 576'&.       Clr. App. 1927)
  ??'dB tQn       Shire    41 S Vi24 238 (Coma. App. 19h);
iayle v?Ale&der       75 i.U.24'706 (Ter. Clv. App. 1934);
  9 Tex. Jur. 33, &tutoS,    i300.14.
          Ia the ease of FBR~ v. Lees Bror. 9.9. Co.,
3 So.2d 632 (La. Sup. 194r), the Court stated:
          'The wore fshould is the imperfect 0s
     the vord '83~11';it 18 the -4t4m   0s th4
     *or4 'shazkl';'e&ml4 I‘ u8ea 88 8n amctli-
     ary vepb either   ia thr part tense c   oondl-
     tlunal prorent. It8 ryamymir    '0 t'; Both
                                      "$Ion.'
     of these Vord6 alearly Imply obllga
         The primary purpose  of the Act In question is
to prohibit a public roheo2 fraternity, rororlty or se-
oret society and It $8 evident that the Act contemplates




being merely dlreotry.
           In vie8 Of the feregolng ml88 of construotlon,
and con614erlag  ths Aot a8 8 wholo, Its nature and object,
Ron, L. A. Woods, page 4 (V- 8&)


the only rearonable constxwctlonthat aaa be placed on
Section 4 18 that the tar- thereof are nndatmy.


          The provisions of Section 4 of H.B. 651,
     Acts of the Slat Legislature,1949, relating
     to the 4XptiBi~  BP 8UB~OZl‘iBll
                                    Of pupil8 p4P-
     tlclpatlng In secret societies,sororltl4s,
     and ?rat4rnltles0s public schools 0s the Ngh
     8aheol level and below are Pandatory.
                                    Yours   very   truly,


                               ATTORBRY
                                      MfKBRAL         OF TBXAS



                               -L

                                       ml%011 wal&wp
                                               Aseletut